Exhibit 10.1

 

WATTS WATER TECHNOLOGIES, INC.

 

SUPPLEMENTAL EMPLOYEES RETIREMENT PLAN

 

As Amended and Restated

Effective May 4, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  -  NAME, PURPOSE, AND EFFECTIVE DATE

 

 

 

1.01

Name and Purpose

 

1.02

Effective Date

 

 

 

 

ARTICLE II  -  DEFINITIONS

 

 

 

2.01

Code

 

2.02

Compensation

 

2.03

Employer

 

2.04

Final Average Compensation

 

2.05

Participant

 

2.06

Plan Administrator

 

2.07

Social Security Benefit

 

2.08

Sponsoring Employer

 

2.09

Certain Definitions Under Qualified Plan Apply

 

 

 

 

ARTICLE III  -  ELIGIBILITY

 

 

 

 

3.01

Participation

 

 

 

 

ARTICLE IV  -  RETIREMENT BENEFITS

 

 

 

 

4.01

Amount of Normal or Deferred Retirement Benefit

 

4.02

Amount of Early Retirement Benefit

 

4.03

Accrued Normal Retirement Benefit

 

4.04

Special Retirement Benefit

 

4.05

Adjustment of the Qualified Plan Offset for Certain Participants

 

 

 

 

ARTICLE V - VESTING

 

 

 

 

5.01

Vesting

 

5.02

Amount of Vested Accrued Benefit

 

5.03

Forfeiture for Cause

 

 

--------------------------------------------------------------------------------


 

ARTICLE VI  - NORMAL FORM, FORM PAYABLE, AND COMMENCEMENT OF RETIREMENT BENEFITS

 

 

 

 

6.01

Normal Form of Payment

 

6.02

Form to be Paid

 

6.03

Commencement of Payment

 

6.04

Suspension of Benefits

 

 

 

 

ARTICLE VII  -  DEATH BENEFITS

 

 

 

 

7.01

Death Benefit Prior to Benefit Commencement

 

7.02

Amount and Commencement of Death Benefit Payable to Surviving Spouse

 

7.03

Death Benefit After Benefit Commencement

 

 

 

 

ARTICLE VIII  -  FUNDING

 

 

 

 

8.01

Funding

 

 

 

 

ARTICLE IX  -  MISCELLANEOUS

 

 

 

 

9.01

Non-Guarantee of Employment

 

9.02

Rights under Retirement Plan

 

9.03

Amendments/Termination

 

9.04

Nonassignability

 

9.05

Plan Administration

 

9.06

Successor Company

 

9.07

Governing Law

 

9.08

Claims Procedure

 

 

 

 

APPENDIX A  -  LIST OF PARTICIPANTS

 

 

 

 

APPENDIX B  -  SPECIAL RETIREMENT BENEFIT – Tier 1

 

 

 

 

APPENDIX C  -  SPECIAL RETIREMENT BENEFIT – Tier 1-A

 

 

 

 

APPENDIX D  -  SPECIAL RETIREMENT BENEFIT – Tier 1-T

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

NAME, PURPOSE AND EFFECTIVE DATE

 

1.01                        NAME AND PURPOSE

 

The supplemental retirement plan set forth herein as the “Watts Water
Technologies, Inc. Supplemental Employees Retirement Plan” (the “Plan”).  The
Plan is established, and shall be maintained, solely for the purpose of
providing supplemental retirement benefits which cannot be provided under the
Watts Water Technologies, Inc. Pension Plan (the “Qualified Plan”) for certain
Participants.  The Plan is unfunded and maintained primarily for purpose of
providing deferred compensation for Participants who are part of a select group
of management or highly compensated employees.”

 

1.02                        EFFECTIVE DATE

 

This restated Plan shall be effective May 4, 2004 (the “Effective Date”).  This
Plan shall apply to Participants who retire or terminate their employment with
the Employer after the Effective Date.  The Plan was originally effective on 
January 1, 1989 (the “Original Effective Date”).  Participants who retire or
terminate their employment with the Employer on or after the Original Effective
Date but prior to the Effective Date of this Plan shall have their benefits
determined based on the Plan provisions in effect on the date they retire or
otherwise terminate their employment with the Employer.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Whenever used in this Plan, unless the context clearly indicates otherwise, the
following terms shall have the following meanings:

 

2.01                        “Code” means the Internal Revenue Code of 1986.

 

2.02                        “Compensation”  means the total compensation payable
to an eligible Employee by the Employer and reportable to the Federal Government
for income tax purposes on Form W-2, or any form prescribed by the Internal
Revenue Service to take its place. 

 

Compensation also includes:  (i) amounts contributed by the Employee at the
election of the Employee pursuant to a salary deferral arrangement under
Section 401(k), (ii) amounts contributed or deferred at the election of the
Employee and which are not includible in gross income of the Employee by reason
of Section 125 of the Code, (iii) amounts deferred at the election of the
Employee pursuant to a salary deferral agreement under the Watts Water
Technologies, Inc. Management Stock Purchase Plan ( formerly called the Watts
Industries, Inc. Management Stock Purchase Plan), and  (iv) amounts deferred at
the election of the Employee pursuant to a salary deferral agreement under the
Watts Water Technologies, Inc. Non-Qualified Deferred Compensation Plan
(formerly called the Watts Industries, Inc. Non-Qualified Deferred Compensation
Plan).

 

For any Employee listed in Tier 1, Tier 1-A or Tier 1-T of Appendix A, there
shall be no limit on such Employee’s Compensation.  For any Employee listed in
Tier 2 of Appendix A, in no event shall such Employee’s Compensation exceed
$383,450 for the Plan Year beginning January 1, 2004.  For any eligible Employee
not listed in Tier 1, Tier 1-A, Tier 1-T or Tier 2 of Appendix A, in no event
shall such Employee’s Compensation exceed $306,760 for the Plan Year beginning
January 1, 2004.  For each subsequent Plan Year, the $383,450 and $306,760
limitations shall be adjusted at the same time and in the same proportion as the
adjustment to the maximum benefit limitation under Internal Revenue Code
Section 415(d) which is applicable to the Qualified Plan.  In all other
respects, the limitations on annual Compensation under this Section shall be
applied in the same manner

 

2

--------------------------------------------------------------------------------


 

in determining Final Average Compensation as the limitation under Internal
Revenue Code Section 401(a)(17) is to be applied under the Qualified Plan.

 

2.03                        “Employer” means Watts Water Technologies, Inc.
(formerly known as Watts Industries, Inc.) or any successor thereto and any
other entity now or hereafter affiliated with Watts Water Technologies, Inc.
which participates in the Qualified Plan.

 

2.04                        “Final Average Compensation” means, unless otherwise
modified in the Appendices,  the average of the Participant’s Compensation for
the sixty (60) consecutive months during the last one hundred and twenty (120)
months of his service prior to his termination of employment for which he
received the highest total Compensation.  If a Participant has not completed at
least sixty (60) months of Service with the Employer, his Final Average
Compensation shall be the average of his Compensation during his period of
Service with the Employer.

 

2.05                        “Participant” means an Employee who meets the
eligibility requirements for this Plan in the manner set forth in Article 3.

 

2.06                        “Plan Administrator” means Watts Water Technologies,
Inc., or its duly authorized representative.

 

2.07                        “Social Security Benefit” means the primary
insurance benefit payable annually to an Employee at Normal Retirement Age under
Title II of the Social Security Act as in effect on the date he terminates his
employment or on his Normal Retirement Age, if earlier, computed without regard
to any reduction or loss of benefits which may result due to other income, delay
in making application or any other reason; provided, however, that in the case
of a Participant who terminates his employment prior to his attainment of Normal
Retirement Age, his Social Security benefit shall be computed in accordance with
the following provisions:

 

(a)                                  If the Participant has satisfied the
eligibility requirements for an Early Retirement Benefit under Section 4.02
prior to his termination, his Social Security Benefit will be based on the
assumption that he received no further Compensation from his termination date
until he attained his Normal Retirement Age.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If the Participant has not satisfied the
requirements for an Early Retirement Benefit prior to his termination, his
Social Security Benefit will be based on the assumption that he remained in the
service of the Employer until he reached his Normal Retirement Age and that he
continued to receive the same rate of Compensation from the Employer as in
effect on his termination date until his Normal Retirement Age.

 

The income used for purposes of computing a Participant’s Social Security
Benefit will be the portion of his Compensation which is treated as wages for
the purposes of the Social Security Act.  The Participant’s income earned prior
to his first full year of employment as a Participant will be estimated by
applying a 6% salary scale projected backwards from his first full year of
employment with the Employer.

 

2.08                        “Sponsoring Employer” means Watts Water
Technologies, Inc. (formerly known as Watts Industries, Inc.).

 

2.09                        CERTAIN DEFINITIONS UNDER QUALIFIED PLAN APPLY

 

The following terms shall have the same meaning at any relevant time as that
contained in the Qualified Plan.  Any amendment under the Qualified Plan to the
meaning of a term listed hereunder shall also apply under this Plan to the same
extent and in the same manner as under the Qualified Plan.

 

Actuarial Equivalent

 

Employee

Beneficiary

 

Normal Retirement Age

Benefit Service

 

Normal Retirement Date

Board of Directors

 

Service

Contingent Annuitant

 

Spouse Joint and Survivor Annuity

Controlled Group Company

 

Year of Service

Deferred Retirement Date

 

 

Early Retirement Date

 

 

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY

 

3.01                        PARTICIPATION

 

Prior to January 1, 1994, the Board of Directors, designated the Employees who
were eligible to participate in the Plan under Section 4.01(a).  These Employees
are listed in Tier 2 of Appendix A, attached hereto.

 

On and after January 1, 1994, any Employee not designated in Tier 1, Tier 1-A,
Tier 1-T or Tier 2 of Appendix A whose Compensation under the Qualified Plan is
limited under Internal Revenue Code Section 401(a) (17), or who entered into a
salary deferral agreement under the Watts Water Technologies, Inc. Management
Stock Purchase Plan or, effective September 1, 2003, the Watts Water
Technologies, Inc. Non-Qualified Deferred Compensation Plan, is eligible to
participate in this Plan.

 

Effective January 1, 1998, the Board of Directors shall designate the Employees
who are eligible to participate in the Plan under Appendix B.  These Employees
are listed in Tier 1 of Appendix A.

 

Effective January 1, 2003, the Board of Directors shall designate the Employees
who are eligible to participate in the Plan under Appendix C.  These Employees
are listed in
Tier 1-A of Appendix A. 

 

Effective May 4, 2004, the Board of Directors shall designate the Employees who
are eligible to participant in the Plan under Appendix D. These Employees are
listed in Tier 1-T of Appendix A. 

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

RETIREMENT BENEFITS

 

4.01                        AMOUNT OF NORMAL OR DEFERRED RETIREMENT BENEFIT

 

Subject to the provisions of Section 4.04, the amount of the annual Normal
Retirement Benefit or Deferred Retirement Benefit (as defined in this
Section 4.01) payable in the Normal Form of Payment to a Participant who retires
under this Plan on or after his Normal Retirement Date shall be the excess, if
any, of (a) or (b), whichever is applicable, over (c):

 

(a)                                  For eligible Participants listed in Tier 2
of Appendix A, forty-five percent (45%) of his Final Average Compensation less
fifty percent (50%) of his Social Security Benefit, multiplied by a fraction
(not to exceed one), the numerator of which is his years (and fractions thereof)
of Benefit Service and the denominator of which is twenty-five (25).

 

(b)                                 For eligible Participants not listed in Tier
1, Tier 1-A, Tier 1-T or Tier 2 of Appendix A, the annual benefit payable in the
form of a straight life annuity determined under the relevant normal or deferred
retirement benefit provisions of the Qualified Plan, but based on Final Average
Compensation as defined in this Plan and ignoring any limitations under Internal
Revenue Code Section 415.

 

(c)                                  The annual benefit is payable in the form
of a straight life annuity under the Qualified Plan.

 

Notwithstanding the above, the amount of annual Normal Retirement Benefit or
Deferred Retirement Benefit for eligible Participants listed in Tier 2 of
Appendix A attached hereto shall in no event be less than the amount determined
as if the eligible Participant was not listed in Tier 1, Tier 1-A, Tier 1-T or
Tier 2 of Appendix A and eligible for the Normal Retirement Benefit or Deferred
Retirement Benefit described in Section 4.01(b) of the Plan.

 

6

--------------------------------------------------------------------------------


 

4.02                        AMOUNT OF EARLY RETIREMENT BENEFIT

 

Subject to the provisions of Section 4.04, the amount of the annual Early
Retirement Benefit (as defined in this Section 4.02) of a Participant who elects
to retire on or after his Early Retirement Date shall be a benefit computed in
accordance with (a) or (b) below, as elected by the Participant in accordance
with the requirements of Section 6.03:

 

(a)                                  A benefit commencing on his Normal
Retirement Date in an amount equal to his Accrued Normal Retirement Benefit as
defined and determined in accordance with Section 4.03.

 

(b)                                 A reduced benefit commencing on his Early
Retirement Date or the first day of any month thereafter but prior to his Normal
Retirement Date, as elected by the Participant, which benefit shall be computed
as the excess of (i) over (ii) where:

 

(i)                                     is equal to the benefit determined in
Section 4.01(a) or 4.01(b) above, as applicable, reduced in amount in the same
manner as the reduction made to the amount of benefit payable under the
Qualified Plan prior to his Normal Retirement Date, and

 

(ii)                                  is equal to the benefit determined under
Section 4.01(c) reduced in the same manner as the reduction made to the amount
of benefit payable under the Qualified Plan prior to his Normal Retirement Date.

 

4.03                        ACCRUED NORMAL RETIREMENT BENEFIT

 

For an eligible Participant whose benefit is determined in accordance with
Sections 4.01(a) and (c), such Participant’s Accrued Normal Retirement Benefit
at any time prior to his Normal Retirement Date, shall be determined as the
amount of Normal Retirement Benefit that the Participant would have received
under subsection (a) of Section 4.01 if he had remained in the employ of the
Employer to his Normal Retirement Date, but based on his Final Average
Compensation and Social Security Benefit as of the date such Accrued Normal
Retirement Benefit is being determined.  Such amount shall then be multiplied by
a fraction in which the numerator is the number of years (and

 

7

--------------------------------------------------------------------------------


 

fractions thereof) of Benefit Service that the Participant has completed, and
the denominator is the number of years (and fractions thereof) of Benefit
Service that the Participant would have completed if he had remained in the
employ of the Employer to his Normal Retirement Date, and such amount shall then
be reduced by the amount determined under subsection (c) of Section 4.01;
provided, however, that in the case of a Participant who has completed
twenty-five (25) years of Benefit Service and has satisfied the conditions for
an Early Retirement Benefit, the fractional reduction of this Section 4.03 shall
not apply in determining his Accrued Normal Retirement Benefit.

 

For an eligible Participant whose benefit is determined in accordance with
Sections 4.01(b) and (c), such Participant’s Accrued Normal Retirement Benefit
at any time prior to his Normal Retirement Date shall be determined as the
excess of the benefit determined in accordance with Section 4.01(b) over the
benefit determined in accordance with Section 4.01(c).

 

4.04                        SPECIAL RETIREMENT BENEFIT

 

Notwithstanding any other provision to the contrary, eligible Participants
listed in Tier 1 of Appendix A shall be entitled to receive the Special
Retirement Benefit as set forth in Appendix B, which is hereby incorporated and
made a part of this Plan, in lieu of the benefit otherwise provide under this
Article IV.  Eligible Participants listed in Tier 1-A of Appendix A shall be
entitled to receive the Special Retirement Benefit as set forth in Appendix C,
which is hereby incorporated and made a part of this Plan, in lieu of the
benefit otherwise provided under this Article IV.  Eligible Participants listed
in Tier 1-T of Appendix A shall be entitled to receive the Special Retirement
Benefit as set forth in Appendix D, which is hereby incorporated and made a part
of this Plan. 

 

4.05                        ADJUSTMENT OF THE QUALIFIED PLAN OFFSET FOR CERTAIN
PARTICIPANTS

 

Notwithstanding the foregoing provisions of this Article IV, in the event the
annual benefit payable under the Qualified Plan in the form of a straight life
annuity exceeds the maximum benefit limitation of Internal Revenue Code
Section 415 and the Participant elects to receive a Spouse Joint and Survivor
Annuity form of payment under the Qualified Plan, the Qualified Plan offset
described in Section 4.01(c)(ii) shall be equal to the straight life annuity
Actuarial Equivalent of the benefit actually elected by the Participant under
the Qualified Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

VESTING

 

5.01                        VESTING

 

Subject to Section 5.03, a Participant’s Accrued Normal Retirement Benefit shall
be fully vested upon the date which is the earlier of (i) his completion of six
(6) years of Service, (ii) his Early Retirement Date, or (iii) his attainment of
Normal Retirement Age, provided he is actively employed by the Employer on such
date.  A Participant whose employment with the Employer ceases prior to his
satisfaction of one of the full vesting conditions of this Section 5.01 shall
not be entitled to any benefit under this Plan.

 

5.02                        AMOUNT OF VESTED ACCRUED BENEFIT

 

The amount of the Accrued Normal Retirement Benefit of a Participant shall be
determined under Section 4.03.  In the event that the payment of a Participant’s
vested Accrued Normal Retirement Benefit commences prior to his Normal
Retirement Date in accordance with Section 6.03, the amount of benefit payable
on such prior date shall be reduced in the same manner as the reduction
described in Section 4.02(b).

 

5.03                        FORFEITURE FOR CAUSE

 

Any Participant who (i) because of admitted or judicially proven fraud or
dishonesty causes substantial harm to the Employer (or a Controlled Group
Company), or (ii) knowingly and materially violates any non-interference or
non-competition provision contained in any employment agreement with the
Employer (or a Controlled Group Company), shall forfeit all retirement benefits
otherwise payable to him, and death benefits payable to his spouse, Beneficiary,
or Contingent Annuitant under this Plan. 

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

 

NORMAL FORM, FORM PAYABLE, AND COMMENCEMENT OF RETIREMENT BENEFITS

 

6.01                        NORMAL FORM OF PAYMENT

 

The Normal Form of Payment (as defined in this Section 6.01)  of a Participant’s
benefits under this Plan shall be an annuity for life, payable monthly,
commencing on the first day of the month coinciding with or next following the
date his benefit commences under Section 6.03 and terminating with the payment
preceding his death.

 

6.02                        FORM TO BE PAID

 

The Participant’s benefit under this Plan shall be paid in the same form as that
applicable under the Qualified Plan, including the Participant’s designation of
Beneficiary or Contingent Annuitant thereunder.  In the event that the form paid
under the Qualified Plan is other than the Normal Form of Payment under
Section 6.01, the amount of benefit being paid under this Plan shall be the
Actuarial Equivalent of the Normal Form of Payment.

 

6.03                        COMMENCEMENT OF PAYMENT

 

Benefits shall commence under this Plan to a Participant as of the same date
that benefits commence to the Participant under the Qualified Plan; provided,
however, that, in the case of a Participant required to commence benefit
payments under the Qualified Plan solely on account of the Participant’s
attainment of age seventy and one-half (70-1/2), benefits shall not commence
under this Plan until the Participant actually retires.

 

6.04                        SUSPENSION OF BENEFITS

 

Payment of benefits under this Plan to a retired Participant who is re-employed
by the Employer shall be suspended if the payment of such Participant’s benefit
under the Qualified Plan is (i) suspended on account of reemployment, or (ii)
would have been suspended but for the Participant’s having attained age 70-1/2. 
Upon such Participant’s subsequent retirement or termination of employment, his
benefits shall recommence and the benefit payable under this Plan may be
recomputed by accumulating both periods of

 

10

--------------------------------------------------------------------------------


 

employment and may be actuarially adjusted to reflect any benefit payments
previously made to the Participant in order to avoid any duplication of
benefits.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DEATH BENEFITS

 

7.01                        DEATH BENEFIT PRIOR TO BENEFIT COMMENCEMENT

 

The surviving spouse of a Participant who dies prior to the date as of which
benefits are to commence under this Plan shall be entitled to a death benefit
under this Plan in the event that the Participant was legally married to the
surviving spouse for the one year period ending on the date of the Participant’s
death and the Participant’s Accrued Normal Retirement Benefit was vested under
Section 5.01 at the time of his death.  The preceding sentence shall not apply,
and the death benefit provisions of Section 7.03 shall apply, in the case of a
Participant who dies prior to the date as of which benefits are to commence
under this Plan but after benefits commence to the Participant under the
Qualified Plan on account of the Participant’s attainment of age 70-1/2.

 

No death benefit shall be payable under this Plan with respect to a Participant
who dies  before benefit commencement without a surviving spouse eligible to
receive a death benefit.

 

7.02                        AMOUNT AND COMMENCEMENT OF DEATH BENEFIT PAYABLE TO
SURVIVING SPOUSE

 

The annual amount of the surviving spouse’s death benefit payable under this
Plan shall be calculated in the same manner that the surviving spouse’s death
benefit is calculated under the Qualified Plan and shall be equal to the
survivor annuity payable with respect to the Participant’s benefit under
Article IV or Article V, as appropriate, if the Participant’s benefit were paid
in the form of a Spouse Joint and Survivor Annuity.  The surviving spouse’s
benefit under this Plan shall commence at the same time that such benefit
commences under the Qualified Plan.

 

12

--------------------------------------------------------------------------------


 

7.03                        DEATH BENEFIT AFTER BENEFIT COMMENCEMENT

 

The death benefit payable, if any, to the Participant’s surviving spouse,
Beneficiary, or Contingent Annuitant in the event of the Participant’s death
after benefits commence under this Plan shall be pursuant to the form of
retirement benefit applicable under Section 6.02.  No other death benefit shall
be payable under this Plan.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

FUNDING

 

8.01                        FUNDING

 

There is no fund associated with this Plan.  The Sponsoring Employer shall be
required to make payments only as benefits become due and payable.  No person
shall have any right, other than the right of an unsecured general creditor,
against the Sponsoring Employer with respect to the benefits payable hereunder,
or which may be payable hereunder, to any Participant, surviving spouse or
Beneficiary or Contingent Annuitant hereunder.  If the Sponsoring Employer,
acting in its sole discretion, establishes a reserve or other fund associated
with this Plan, no person shall have any right to or interest in any specific
amount or asset of such reserve or fund by reason of amounts which may be
payable to such person under this Plan, nor shall such person have any right to
receive any payment under this Plan except as and to the extent expressly
provided in this Plan.  The assets in any such reserve or fund shall be subject
to the control of the Sponsoring Employer, and need not be used to pay benefits
hereunder.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

9.01                        NON-GUARANTEE OF EMPLOYMENT

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Employee, or as a right of any such Employee to be
continued in the employment of the Employer, or as a limitation on the right of
the Employer to deal with any Employee, as to their hiring, discharge, layoff,
compensation, and all other conditions of employment in all respects as though
this Plan did not exist.

 

9.02                        RIGHTS UNDER RETIREMENT PLAN

 

Nothing in this Plan shall be construed to limit, broaden, restrict, or grant
any right to an Employee, surviving spouse or any Beneficiary or Contingent
Annuitant thereof under the Qualified Plan, nor to grant any additional rights
to any such person under the Qualified Plan, nor in any way to limit, modify,
repeal or otherwise affect the Employer’s right to amend or modify the Qualified
Plan.

 

9.03                        AMENDMENTS/TERMINATION

 

The Sponsoring Employer reserves the right to make from time to time amendments
to or terminate this Plan by vote duly adopted by the Board of Directors.  In
the event the Sponsoring Employer exercises his right to amend or terminate this
Plan, a Participant shall receive the lesser of:  (a) the benefit he would have
received had he terminated employment on the day the amendment or termination
becomes effective, or (b) the benefit he would have received had the Plan
continued, in effect, without amendment, until the date of his actual
termination of employment.

 

9.04                        NONASSIGNABILITY

 

The benefits payable under this Plan shall not be subject to alienation,
assignment, garnishment, execution or levy of any kind and any attempt to cause
any benefits to be so subjected shall not be recognized, except to the extent
required by applicable law.

 

15

--------------------------------------------------------------------------------


 

9.05                        PLAN ADMINISTRATION

 

This Plan shall be operated and administered by the Board of Directors or its
duly authorized representative whose decision on all matters involving the
interpretation and administration of this Plan shall be final and binding.

 

9.06                        SUCCESSOR COMPANY

 

In the event of the dissolution, merger, consolidation or reorganization of the
Sponsoring Employer, provision may be made by which a successor to all or a
major portion of the Sponsoring Employer’s property or business shall continue
this Plan, and the successor shall have all of the powers, duties and
responsibilities of the Sponsoring Employer under this Plan.

 

9.07                        GOVERNING LAW

 

This Plan shall be construed and enforced in accordance with, and governed by,
the laws of the Commonwealth of Massachusetts.

 

9.08                        CLAIMS PROCEDURES

 

The Claims Procedure currently detailed, and as may later be amended, under the
Qualified Plan is hereby incorporated by reference as the Claims Procedure for
this Plan; provided, however that the “Board of Directors, or its duly
authorized representative”, shall be substituted for the “Committee” in the
Claims Procedures detailed in such Qualified Plan.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Watts Water Technologies, Inc. has caused this instrument to
be executed in its name and on its behalf this            day of
                                       , 2004.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/  William C. McCartney

 

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

LIST OF PARTICIPANTS

 

Tier 1                                      The following is a list of
Participants eligible for the Special Retirement Benefit described in
Section 4.04 and Appendix B of the Plan:

 

Ernest Elliot

Michael Fifer

Kenneth McAvoy

William McCartney

 

Tier 1-A                         The following is a list of Participants
eligible for the Special Retirement Benefit described in Section 4.04 and
Appendix C of the Plan:

 

Paul Lacourciere

 

Tier 1-T                          The following is a list of Participants
eligible for the Special Retirement Benefit described in Section 4.04 and
Appendix D of the Plan:

 

Patrick O’Keefe

 

Tier 2                                      The following is a list of
Participants eligible for benefits described in Section 4.01 (a) of the Plan:

 

Rand Ackroyd

Stephen Banyacski

Peter Chapman

Charles Grigg

Frederic Horne

Timothy Horne

Donald Marshall

Robert McLaurin

Timothy R. Mullen

Bill D. Neimann

John Ouellette

Jerry Priest

James Riley

Michael Seigfried

Kevin Sweeney

Charles Wolley

 

18

--------------------------------------------------------------------------------


 

APPENDIX B

 

SPECIAL RETIREMENT BENEFIT – TIER 1

 

The following provisions shall apply to the Participants referenced in
Section 4.04 and listed in Appendix A of the Plan:

 

A.                                    SPECIAL NORMAL AND EARLY RETIREMENT DATE

 

For purposes of this Appendix B, a Participant’s Special Normal Retirement Date
is the first day of the month coincident with or next following the later of the
attainment of age sixty-two (62) or the completion of five (5) Years of Service.

 

For purposes of this Appendix B, a Participant’s Special Early Retirement Date
is the first day of the month of any month following the Participant’s
attainment of age fifty-five (55) with 5 Years of Service and prior to the
Participant’s attainment of his Special Normal Retirement Date that he elects to
retire.

 

B.                                    AMOUNT OF NORMAL OR DEFERRED RETIREMENT
BENEFIT

 

Subject to the provisions of Section 4.05, the amount of the annual Normal
Retirement Benefit or Deferred Retirement Benefit payable as a straight life
annuity to a Participant who retires under this Plan on or after his Special
Normal Retirement Date shall be the sum of (a) plus (b) offset by the amount
described in (c).

 

(a)                                  2% of Final Average Compensation times
years of Benefit Service not to exceed ten (10) years.

 

(b)                                 3% of Final Average Compensation times years
of Benefit Service in excess of ten (10) years but not to exceed twenty (20)
years.

 

(c)                                  The annual benefit payable in the form of a
straight life annuity under the Qualified Plan.

 

19

--------------------------------------------------------------------------------


 

In the event a Participant is not eligible to commence receiving payments under
the Qualified Plan as of his Special Normal Retirement Date, the offset
described above shall not be made until the earliest date the Participant could
elect to commence his benefit under the Qualified Plan.

 

For purposes of this Section B of Appendix B, “Final Average Compensation” is
the same definition as set forth in Section 2.03 except that the Participant’s
Compensation is averaged over thirty six (36) consecutive months instead of
sixty (60) consecutive months out of the Participant’s last one hundred-twenty
(120) months.  The Participant’s Compensation used in determining his Final
Average Compensation is as defined in Section 2.01 without regard to the last
paragraph of such Section.

 

C.                                    AMOUNT OF EARLY RETIREMENT BENEFIT

 

Subject to the provisions of Section 4.05 the amount of the annual Early
Retirement Benefit of a Participant who elects to retire before his Special
Normal Retirement Date shall be a benefit calculated in accordance with (a) or
(b) below, as elected by the Participant in accordance with the requirements of
Section 6.03.

 

(a)                                  A benefit commencing on his Special Normal
Retirement Date in an amount equal to his Normal Retirement Benefit described in
Section B above.

 

(b)                                 A reduced benefit commencing on his Special
Early Retirement Date as elected by the Participant.  Such reduced benefit shall
be the sum of the amounts determined under subsections (a) and (b) of Section B
reduced five ninths of one percent (5/9%) for each full month that benefits
commence prior to the Participant’s Special Normal Retirement Date until age
sixty (60) and five eighteenths of one percent (5/18%) for each full month that
benefits commence prior to age sixty (60), offset by the amount described in
subsection (c) of Section B.  In the event a Participant is not eligible to
commence receiving payments under his Qualified Plan as of his Special Early
Retirement Date, the offset described in the preceding sentence shall not be
made until the earliest date the Participant could commence benefits under the
Qualified Plan.

 

20

--------------------------------------------------------------------------------


 

D.                                    VESTING

 

A Participant shall be fully vested upon the completion of five (5) years of
Service.

 

E.                                      PLAN PROVISIONS STILL APPLY

 

Except as may be modified in this Appendix B, the regular provisions of the Plan
shall continue to apply to the extent they are not in conflict with the
provisions as set forth in this Appendix B. 

 

21

--------------------------------------------------------------------------------


 

APPENDIX C

 

SPECIAL RETIREMENT BENEFIT – TIER 1-A

 

The following provisions shall apply to the Participants referenced in
Section 4.04 and listed in Appendix A of the Plan:

 

A.                                    SPECIAL NORMAL AND EARLY RETIREMENT DATE

 

For purposes of this Appendix C, a Participant’s Special Normal Retirement Date
is the first day of the month coincident with or next following the later of the
attainment of age sixty-two (62) or the completion of five (5) Years of Service.

 

For purposes of this Appendix C, a Participant’s Special Early Retirement Date
is the first day of the month of any month following the Participant’s
attainment of age fifty-five (55) with 5 Years of Service and prior to the
Participant’s attainment of his Special Normal Retirement Date that he elects to
retire.

 

B.                                    AMOUNT OF NORMAL OR DEFERRED RETIREMENT
BENEFIT

 

Subject to the provisions of Section 4.05, the amount of the annual Normal
Retirement Benefit or Deferred Retirement Benefit payable as a straight life
annuity to a Participant who retires under this Plan on or after his Special
Normal Retirement Date shall be the sum of (a) plus (b) offset by the amount
described in (c).

 

(a)                                  1.75% of Final Average Compensation times
years of Benefit Service not to exceed ten (10) years.

 

(b)                                 2.25% of Final Average Compensation times
years of Benefit Service in excess of ten (10) years but not to exceed twenty
(20) years.

 

(c)                                  The annual benefit payable in the form of a
straight life annuity under the Qualified Plan.

 

22

--------------------------------------------------------------------------------


 

In the event a Participant is not eligible to commence receiving payments under
the Qualified Plan as of his Special Normal Retirement Date, the offset
described above shall not be made until the earliest date the Participant could
elect to commence his benefit under the Qualified Plan.

 

For purposes of this Section B of Appendix C, “Final Average Compensation” is
the same definition as set forth in Section 2.03 except that the Participant’s
Compensation is averaged over thirty six (36) consecutive months instead of
sixty (60) consecutive months out of the Participant’s last one hundred-twenty
(120) months.  The Participant’s Compensation used in determining his Final
Average Compensation is as defined in Section 2.01 without regard to the last
paragraph of such Section.

 

C.                                    AMOUNT OF EARLY RETIREMENT BENEFIT

 

Subject to the provisions of Section 4.05 the amount of the annual Early
Retirement Benefit of a Participant who elects to retire before his Special
Normal Retirement Date shall be a benefit calculated in accordance with (a) or
(b) below, as elected by the Participant in accordance with the requirements of
Section 6.03.

 

(a)                                  A benefit commencing on his Special Normal
Retirement Date in an amount equal to his Normal Retirement Benefit described in
Section B above.

 

(b)                                 A reduced benefit commencing on his Special
Early Retirement Date as elected by the Participant.  Such reduced benefit shall
be the sum of the amounts determined under subsections (a) and (b) of Section B
reduced five ninths of one percent (5/9%) for each full month that benefits
commence prior to the Participant’s Special Normal Retirement Date until age
sixty (60) and five eighteenths of one percent (5/18%) for each full month that
benefits commence prior to age sixty (60), offset by the amount described in
subsection (c) of Section B.  In the event a Participant is not eligible to
commence receiving payments under his Qualified Plan as of his Special Early
Retirement Date, the offset described in the preceding sentence shall not be
made until the earliest date the Participant could commence benefits under the
Qualified Plan.

 

23

--------------------------------------------------------------------------------


 

D.                                    VESTING

 

A Participant shall be fully vested upon the completion of five (5) years of
Service.

 

E.                                      PLAN PROVISIONS STILL APPLY

 

Except as may be modified in this Appendix C, the regular provisions of the Plan
shall continue to apply to the extent they are not in conflict with the
provisions as set forth in this Appendix C.

 

24

--------------------------------------------------------------------------------


 

APPENDIX D

 

SPECIAL RETIREMENT BENEFIT – TIER 1-T

 

The following provisions shall apply to the Participants referenced in
Section 4.04 and listed in Appendix A of the Plan:

 

A.                                    SPECIAL NORMAL AND EARLY RETIREMENT DATE

 

For purposes of this Appendix D, a Participant’s Special Normal Retirement Date
is the first day of the month coincident with or next following the later of the
attainment of age sixty-two (62) or the completion of five (5) Years of Service.

 

For purposes of this Appendix D, a Participant’s Special Early Retirement Date
is the first day of the month of any month following the Participant’s
attainment of age fifty-five (55) with 5 Years of Service and prior to the
Participant’s attainment of his Special Normal Retirement Date that he elects to
retire.

 

B.                                    AMOUNT OF NORMAL OR DEFERRED RETIREMENT
BENEFIT

 

Subject to the provisions of Section 4.05, the amount of the annual Normal
Retirement Benefit or Deferred Retirement Benefit payable as a straight life
annuity to a Participant who retires under this Plan on or after his Special
Normal Retirement Date shall be the sum of (a) offset by the amount described in
(b).

 

(a)                                  3% of Final Average Compensation times
years of Benefit Service not to exceed sixteen and two-thirds (16-2/3) years.

 

(b)                                 The annual benefit payable in the form of a
straight life annuity under the Qualified Plan.

 

In the event a Participant is not eligible to commence receiving payments under
the Qualified Plan as of his Special Normal Retirement Date, the offset
described above shall

 

25

--------------------------------------------------------------------------------


 

not be made until the earliest date the Participant could elect to commence his
benefit under the Qualified Plan.

 

For purposes of this Section B of Appendix D, “Final Average Compensation” is
the same definition as set forth in Section 2.03 except that the Participant’s
Compensation is averaged over thirty six (36) consecutive months instead of
sixty (60) consecutive months out of the Participant’s last one hundred-twenty
(120) months.  The Participant’s Compensation used in determining his Final
Average Compensation is as defined in Section 2.01 without regard to the last
paragraph of such Section.

 

C.                                    AMOUNT OF EARLY RETIREMENT BENEFIT

 

Subject to the provisions of Section 4.05 the amount of the annual Early
Retirement Benefit of a Participant who elects to retire before his Special
Normal Retirement Date shall be a benefit calculated in accordance with (a) or
(b) below, as elected by the Participant in accordance with the requirements of
Section 6.03.

 

(a)                                  A benefit commencing on his Special Normal
Retirement Date in an amount equal to his Normal Retirement Benefit described in
Section B above.

 

(b)                                 A reduced benefit commencing on his Special
Early Retirement Date as elected by the Participant.  Such reduced benefit shall
be the sum of the amounts determined under subsections (a) and (b) of Section B
reduced five ninths of one percent (5/9%) for each full month that benefits
commence prior to the Participant’s Special Normal Retirement Date until age
sixty (60) and five eighteenths of one percent (5/18%) for each full month that
benefits commence prior to age sixty (60), offset by the amount described in
subsection (b) of Section B.  In the event a Participant is not eligible to
commence receiving payments under his Qualified Plan as of his Special Early
Retirement Date, the offset described in the preceding sentence shall not be
made until the earliest date the Participant could commence benefits under the
Qualified Plan.

 

26

--------------------------------------------------------------------------------


 

D.                                    VESTING

 

A Participant shall be fully vested upon the completion of five (5) years of
Service.

 

E.                                      PLAN PROVISIONS STILL APPLY

 

Except as may be modified in this Appendix B, the regular provisions of the Plan
shall continue to apply to the extent they are not in conflict with the
provisions as set forth in this Appendix D.

 

27

--------------------------------------------------------------------------------